Case 2:19-cv-01119-MWF-SK Document 28 Filed 08/02/19 Page 1 of 1 Page ID #:120



  1                                                                              JS-6
  2

  3

  4

  5

  6

  7
                                    UNITED STATES DISTRICT COURT
  8
                                   CENTRAL DISTRICT OF CALIFORNIA
  9

 10
       THOMAS SCHNEIDER,                            Case No. 2:19-cv-01119-MWF-SK
 11
                         Plaintiff,                 ORDER
 12
              v.
 13

 14    RASH CURTIS & ASSOCIATES,

 15                      Defendant.

 16

 17                            ORDER ON DISMISSAL WITH PREJUDICE
 18
             Plaintiff, THOMAS SCHNEIDER (“Plaintiff”), by and through his attorneys, Sulaiman
 19

 20   Law Group, Ltd. , having filed with this Court his Agreed Stipulation of Dismissal with Prejudice

 21   and the Court having reviewed same, now finds that this matter should be dismissed.

 22          IT IS THEREFORE ORDERED by this Court that the above cause of action is hereby
 23   dismissed, with prejudice.
 24

 25    Dated: August 2, 2019

 26                                               _______________________________________
                                                  Judge, U.S. District Court
 27

 28
                                                      1
